Kupferman, J. P.
dissents in a memorandum as follows: I would reverse. The decision to revoke petitioner’s pistol license should be annulled and the matter remanded.
Petitioner and his wife have been involved in divorce pro*478ceedings since July 1981. The testimony at the revocation hearing is replete with evidence that the key witness, Mrs. Lipton, sought to satisfy a personal vendetta against her husband, the petitioner. Without her testimony, there is insufficient evidence in the record to justify revocation of the petitioner’s pistol license.
Courts have upheld pistol license revocations in cases, for example, where the licensee has admitted to negligent discharging of his pistol (see, Matter of Sobus v Contiguglia, 113 AD2d 1027); and where the licensee has fired the pistol improperly in an apartment, displayed it improperly to police officers, and has been deemed medically unfit to possess firearms (see, Matter of Harris v Codd, 57 AD2d 778, affd 44 NY2d 978). These revocations have been upheld where, unlike the instant case, the determination was "supported by substantial evidence in the record and was neither arbitrary nor capricious.” (Matter of Jenkins v Martin, 99 AD2d 811.)
The record here does not reveal evidence to substantiate revocation. The clearly biased testimony of the petitioner’s estranged wife supports nothing more than an arbitrary and capricious determination of revocation.
The majority’s finding, with which I concur, that there is nothing in the record to indicate that there has been a violation by petitioner-appellant of Environmental Conservation Law § 11-0931 (4), has removed that aspect from the case. If we cauterize, as fairness dictates, the wife’s testimony, there is no evidence to warrant revocation.